


ELECTRO SCIENTIFIC INDUSTRIES, INC.
STOCK APPRECIATION RIGHTS AGREEMENT
This STOCK APPRECIATION RIGHTS AGREEMENT dated as of November 18, 2014, is
between Electro Scientific Industries, Inc., an Oregon corporation (the
“Company”), and Edward C. Grady (the “Recipient”), pursuant and subject to the
Company’s 2004 Stock Incentive Plan (the “Plan”). The Company and the Recipient
agree as follows:
1.SAR Grant. The Company hereby grants to the Recipient on the terms and
conditions of this Agreement 350,000 stock appreciation rights (“SARs”). Upon
exercise of a SAR in accordance with this Agreement, Recipient shall receive the
number of shares of the Company’s Common Stock (“Common Stock”) equal to (i) the
excess of the closing price of the Common Stock on the date of exercise (the
“Market Price”) over $7.00, (ii) multiplied by the number of SARs being
surrendered, and (iii) dividing the result by the Market Price. No fractional
shares shall be issued upon exercise of a SAR and in lieu thereof the Company
will pay Recipient cash in an amount equal to the fraction. The terms and
conditions of the SAR grant set forth in attached Exhibit A are incorporated
into and made a part of this Agreement.


2.Grant Date. The Grant Date for this SAR is November 18, 2014. The SAR shall
continue in effect until the date ten years after the Grant Date (the
“Expiration Date”) unless earlier terminated as provided in Section 1.5 of
Exhibit A or pursuant to the Plan.


3.Time of Exercise. Except as provided in Exhibit A or in the Plan, the SAR may
be exercised from time to time in the following amounts:
116,667 on May 18, 2015;
116,667 on May 18, 2016; and
116,666 on May 18, 2017.
(Signature Page Follows)




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.
ELECTRO SCIENTIFIC INDUSTRIES, INC.                RECIPIENT




By:
_______________________________                    ____________________________            
Name:    __________________________________                ____________________________        
Title:[Chairman] [Vice Chairman]                        [Print Name]
_______________________
_______________________
[address]




--------------------------------------------------------------------------------






EXHIBIT A
SAR TERMS AND CONDITIONS
2004 Stock Incentive Plan
Pursuant to the Company’s 2004 Stock Incentive Plan (the “2004 Plan”), the Board
of Directors has voted in favor of granting to the Recipient stock settled stock
appreciation rights to receive Common Stock of the Company (the “SAR”) in the
amount determined pursuant to the attached Agreement.
1.The SAR is granted upon the following terms:


1.1Duration of SAR. Subject to reductions in the SAR period as hereinafter
provided, in the event of termination of employment or death of the Recipient,
the SAR shall continue in effect for a period of 10 years from the Grant Date.


1.2Time of Exercise. Except as provided in paragraphs 1.5 and 1.6 and the Plan
(including Section 17 thereof), the SAR may be exercised as set forth in
Section 3 of the Agreement.


1.3Limitations on Rights to Exercise. Except as provided in paragraphs 1.5 and
1.6, the SAR may not be exercised unless at the time of such exercise the
Recipient is employed by the Company or any parent or subsidiary of the Company
and shall have been so employed continuously since the date such SAR was
granted.


1.4Nonassignability. The SAR is nonassignable and nontransferable by the
Recipient except by will or by the laws of descent and distribution of the state
or country of the Recipient’s domicile at the time of death, and is exercisable
during the Recipient’s lifetime only by the Recipient.


1.5Termination of Service.


(a)Unless otherwise determined by the Board of Directors, if a Recipient’s
employment or service with the Company terminates for any reason other than in
the circumstances specified in subsection (b) or (c) below or Section 1.6, his
or her SAR may be exercised at any time before the expiration date of the SAR or
the expiration of five years after the date of termination, whichever is the
shorter period, but only if and to the extent the Recipient was entitled to
exercise the SAR at the date of termination.


(b)Unless otherwise determined by the Board of Directors, if a Recipient’s
employment or service with the Company terminates because of total disability,
his or her SAR may be exercised at any time before the expiration date of the
SAR or before the fifth anniversary after the date of termination, whichever is
the shorter period, but only if and to the extent the Recipient was entitled to
exercise the SAR at the date of termination. The term “total disability” means a
medically determinable mental or physical impairment that is expected to result
in death or has lasted or is expected to last for a continuous period of 12
months or more and that, in the opinion of the Company and two independent
physicians approved by the Company, causes the Recipient to be unable to perform
his or her duties as an employee, director, officer or consultant of the Company
and unable to be engaged in any substantial gainful activity. Total disability
shall be deemed to have occurred after both of the following have occurred:


(A)The two independent physicians have furnished their written opinion of total
disability to the Company; and
(B)The Company has reached an opinion of total disability.


(c)Unless otherwise determined by the Board of Directors, if a Recipient dies
while employed by or providing service to the Company, his or her SAR may be
exercised at any time before the expiration date of the SAR or before the fifth
anniversary after the date of death, whichever is the shorter period, but only
if and to the extent the Recipient was entitled to exercise the SAR at the date
of death and only by the person or persons to whom the Recipient’s rights under
the SAR shall pass by the Recipient’s will or by the laws of descent and
distribution of the state or country of domicile at the time of death.


(d)To the extent the SAR held by any deceased Recipient or by the Recipient
whose employment is terminated shall not have been exercised within the limited
periods provided above, all further rights to receive shares pursuant to the SAR
shall cease and terminate at the expiration of such periods.




--------------------------------------------------------------------------------






(e)Absence on leave approved by the Company or on account of illness or
disability shall not be deemed a termination or interruption of employment or
service. Unless otherwise determined by the Board of Directors, vesting of SARs
shall continue during a medical, family, military or other leave of absence,
whether paid or unpaid.


1.6Double Trigger Acceleration on Change in Control.


(a)All of the SARs shall immediately vest if a Change in Control (as defined
below) occurs and at any time after the Change in Control and on or before the
first anniversary of the Change in Control, (i) the Recipient’s employment or
service is terminated by the Company (or its successor) without Cause (as
defined below), (ii) the Recipient’s employment is terminated by the Recipient
for Good Reason (as defined below) or (iii) the Recipient’s employment is
terminated by the Recipient upon retirement on or after Recipient’s 65th
birthday not less than 60 days after the Change in Control.


(b)For purposes of this Agreement, a “Change in Control” of the Company shall
mean the occurrence of any of the following events:


(A)At any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office;


(B)Any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the Exchange Act) shall, as a result of a tender or exchange offer, open market
purchases or privately negotiated purchases from anyone other than the Company,
have become the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than fifty percent (50%) of the
then outstanding Common Stock of the Company;


(C)A consolidation, merger or plan of exchange involving the Company (“Merger”)
as a result of which the holders of outstanding securities of the Company
ordinarily having the right to vote for the election of directors (“Voting
Securities”) immediately prior to the Merger do not continue to hold at least
50% of the combined voting power of the outstanding Voting Securities of the
surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger; or


(D)A sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company.


(c)For purposes of this Agreement, “Cause” shall mean (a) the willful and
continued failure to perform substantially the Recipient’s reasonably assigned
duties with the Company (or its successor) (other than any such failure
resulting from incapacity due to physical or mental illness) after a demand for
substantial performance is delivered to the Recipient by the Company (or its
successor) which specifically identifies the manner in which the Company (or its
successor) believes that the Recipient has not substantially performed the
Recipient’s duties, (b) the willful engagement in illegal conduct which is
materially and demonstrably injurious to the Company (or its successor), or
(c) the commission of an act by Recipient, or the failure of Recipient to act,
which constitutes gross negligence or gross misconduct. No act, or failure to
act, shall be considered “willful” if the Recipient reasonably believed that the
action or omission was in, or not opposed to, the best interests of the Company
(or its successor).


(d)For purposes of this Agreement, “Good Reason” shall mean:


(A)the assignment of a different title, job or responsibilities that results in
a decrease in the level of responsibility of the Recipient after the Change in
Control when compared to the Recipient’s level of responsibility for the
Company’s operations prior to the Change in Control; provided that Good Reason
shall not exist if the Recipient continues to have the same or a greater general
level of responsibility for Company operations after the Change in Control as
the Recipient had prior to the Change in Control even if the Company operations
are a subsidiary or division of the surviving company,


(B)a reduction in the Recipient’s base pay as in effect immediately prior to the
Change in Control,






--------------------------------------------------------------------------------




(C)a material reduction in total benefits available to the Recipient under cash
incentive, stock incentive and other employee benefit plans after the Change in
Control compared to the total package of such benefits as in effect prior to the
Change in Control, or


(D)the Recipient is required to be based more than 50 miles from where the
Recipient’s office is located immediately prior to the Change in Control except
for required travel on company business to an extent substantially consistent
with the business travel obligations which the Recipient undertook on behalf of
the Company prior to the Change in Control.


1.7Method of Exercise. Shares may be acquired pursuant to the award only upon
receipt by the Company of notice in writing from the Recipient of the
Recipient’s intention to exercise, specifying the number of SARs as to which the
Recipient desires to exercise the award and the date on which the Recipient
desires to complete the transaction, which shall not be more than 30 days after
receipt of the notice, and, unless in the opinion of counsel for the Company
such a representation is not required in order to comply with the Securities Act
of 1933, as amended, containing a representation that it is the Recipient’s
present intention to acquire the shares for investment and not with a view to
distribution. The Recipient shall have none of the rights of a shareholder until
a certificate for shares is issued to the Recipient. No fractional shares shall
be issued and in lieu thereof the Company shall pay Recipient cash equal to the
value of such fractional share on the date of exercise. The Recipient may elect
in the applicable notice of exercise to have the Company reduce the number of
shares deliverable to the Recipient by an amount necessary to allow the Company
to satisfy all applicable federal, state and local withholding tax requirements.
If the Recipient does not so elect, the Recipient shall, upon notification of
the amount due, if any, and prior to or concurrently with delivery of the
certificates representing the shares with respect to which the SAR was
exercised, pay to the Company amounts necessary to satisfy any applicable
federal, state and local withholding tax requirements. If additional withholding
becomes required beyond any amount deposited before delivery of the
certificates, the Recipient shall pay such amount to the Company on demand.


1.8Changes in Capital Structure. In the event that the outstanding shares of
Common Stock of the Company are hereafter increased or decreased or changed into
or exchanged for a different number or kind of shares or other securities of the
Company or another corporation, by reason of any reorganization, merger,
consolidation, recapitalization, reclassification, stock split-up, combination
of shares, or dividend payable in shares, appropriate adjustment shall be made
by the Board of Directors in the number of SARs subject to this Agreement and/or
the amount payable on exercise of the SARs. Any such adjustment made by the
Board of Directors shall be conclusive.


2.The obligations of the Company under this Agreement are subject to the
approval of such state or federal authorities or agencies, if any, as may have
jurisdiction in the matter. The Company will use its best efforts to take such
steps as may be required by state or federal law or applicable regulations,
including rules and regulations of the Securities and Exchange Commission and
any stock exchange on which the Company’s shares may then be listed, in
connection with the issuance or sale of any shares acquired upon the exercise of
the SAR.


3.Nothing in the 2004 Plan or this Agreement shall confer upon the Recipient any
right to be continued in the employment of the Company or any subsidiary of the
Company, or to interfere in any way with the right of the Company or any
subsidiary by whom the Recipient is employed to terminate the Recipient’s
employment at any time, with or without cause.


4.This Agreement shall be binding upon and shall inure to the benefit of any
successor or successors of the Company but except as hereinabove provided the
SAR herein granted shall not be assigned or otherwise disposed of by the
Recipient.




